DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5 and 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant.
Re Claim 1,  Jebara discloses a system, comprising: one or more processors configured to: initialize nodes and edges of a data graph for analysis using a computer 
receive an identification of one or more nodes of interest in the data graph (P53); and a memory coupled to at least one of the one or more processors and configured to provide is the one or more processors with instructions (P46).  
Jebara fails to disclose performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; perform an analysis action using the one or more identified subgraphs of interest.
However, Bonchi teaches such a system further comprising: one or more processors configured to:
perform message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P8 mining the graph to identify multiple patterns, each pattern being a subgraph in the formed graph, each pattern having an associated support ); perform an analysis action using the one or more identified subgraphs of interest (P56, The adaptation is used to 
Given the teachings of Bonchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara with performing  message passing between at least a portion of the nodes of the data graph  using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; perform an analysis action using the one or more identified subgraphs of interest.
Doing so would all such systems and methods allow for mining graphs for patterns of interest and analyzing subgraphs formed by such mining (P8, P56).
Re Claim 2, Jebara and Bonchi discloses the system of claim 1, and Jebara discloses wherein the one or more processors are configured to initialize nodes and edges of the data graph including by being configured to: determine a node interest score for an associated node using a node interest function; or determine an edge interest score for an associated edge using an edge interest function (P37).  
Re Claim 4, Jebara and Bonchi discloses the system of claim 2, Jebara discloses wherein at least one of the node interest score and the edge interest score determines a likelihood of expanding to a corresponding node (P92).  
Re Claim 5, Jebara and Bonchi discloses the system of claim 1, and Jebara discloses  a wherein the one or more processors are configured to perform  message 
Re Claim 7, Jebara and Bonchi discloses the system of claim 5, and Jebara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph to determine the corresponding measure of interest for each node of at least the portion of the data graph 10 repeatedly until a stopping condition is met (P87).  
Re Claim 8, Jebara and Bonchi discloses the system of claim 1, and Jebara discloses wherein the one or more processors is configured to perform at least partly in parallel the message passing between at least a portion of the nodes of the data graph to determine a corresponding measure of interest for each node of at least a portion of the data graph (P64). 
Re Claim 9, Jebara and Bonchi discloses the system of claim 1,  and Jebara discloses wherein the one or more processors are configured to: to initialize nodes and edges of the data graph including by being configured to determine a node interest score for an associated node using a node interest function; and perform message passing between at least the portion of the nodes of the data graph to determine the corresponding measure of interest for each node of at least the portion of the data  
Re Claim 10, Jebara and Bonchi discloses the system of claim 1, and Jebara discloses wherein the one or more processors are configured to receive the identification of one or more nodes of interest in the data graph including by being configured to receive a user selection of a seed node via a user interface (See claim 71 and P134).  
Re Claim 11,  Jebara and Bonchi discloses the system of claim 1, and Bonchi  discloses  wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to: define a minimum interest for the identified one or more nodes of interest in the data graph (P58); and Jebara discloses sending a corresponding message to node neighbors of the identified one or more nodes of interest through corresponding edges (P59).  
Re Claim 12. Jebara and Bonchi discloses the system of claim 11, and Jabara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to: calculate an expansion interest for each neighbor of each of the one or more nodes of interest using the corresponding message (P92) ; and Bonchi discloses  
Re Claim 13, Jebara and Bonchi discloses the system of claim 12, and Jabara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to, after updating the message information for the corresponding message: identify a second set of one or more nodes of interest in response to a stopping condition being unmet (P87); and send the corresponding message to node neighbors of the identified second set one or more nodes of interest through corresponding edges (P59).  
Re Claim 14, Jebara and Bonchi discloses the system of claim 11, and Jabara discloses wherein the one or more processors are configured to perform message passing between at least the portion of the nodes of the data graph using at least the determined measures of interest to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph repeatedly until a stopping condition is met (P87).  
Re Claim 15, Jebara and Bonchi discloses the system of claim 1, wherein the one or more processors are configured to perform at least partly in parallel message passing between at least a portion of the nodes of the data graph (P64) and Bonchi discloses using at least the determined measures of interest to identify a corresponding 
Re Claim 17,  Jebara and Bonchi discloses the system of claim 1, wherein the one or more processors are configured to initialize nodes and edges of the data graph including by being configured to: determine a node interest score for an associated node using a node interest function (p37) ; and Bonchi discloses  the node interest score is based at least in part on at least one of: a type of a node, a past label of a node, a volume of activity associated with a node, or a topological feature of a node (P57).  
Re Claim 18, Jebara and Bonchi discloses the system of claim 1, and Bonchi discloses  the one or more processors are configured to initialize nodes and edges of the data graph including by being configured to: determine an edge interest score for an associated edge using an edge interest function; and the edge interest score is based at least in part on at least one of: past label of an edge, a is weight of an edge, a volume of activity associated with an edge, or a relationship of an edge to a corresponding node (P57; Fig. 1).  
Re Claim 19, Jebara discloses a method, comprising: initializing nodes and edges of a data graph for analysis using a computer(P33); performing message passing between at least a portion of the nodes of the data graph to determine a corresponding measure of interest for each node of at least a portion of the data graph (P87); receiving an identification of one or more nodes of interest in the data graph (P53).
Jebara fails to disclose performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to 
However, Bonchi discloses performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P8); and performing an analysis action using the one or more identified subgraphs of interest (P56).  
Given the teachings of Bonchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara with performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest  for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.
Doing so would provide users benefit from systems and methods adapted for
generating and analyzing subgraphs, because such systems and methods allow for mining graphs for patterns of interest and analyzing subgraphs formed by such mining (P8, 56).
Re Claim 20, Jebara discloses a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: initializing nodes and edges of a data graph for analysis using a computer (P33) ; performing message passing between at least a portion of the nodes of the data graph 
Jebara fails to disclose performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.  
However, Bonchi discloses performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph (P88); and performing an analysis action using the one or more identified subgraphs of interest (P56).  
Given the teachings of Bonchi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara with performing message passing between at least a portion of the nodes of the data graph using at least the determined measures of interest to identify a corresponding subgraph of interest for each of the one or more nodes of interest in the data graph; and performing an analysis action using the one or more identified subgraphs of interest.
Doing so would provide users benefit from systems and methods adapted for
.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant as applied to claims 2, and 5 above, and further in view of Majumdar US Publication No. 2018/0137155, cited by Applicant.
Re Claim 3, Jebara and Bonchi discloses the system of claim 2.
Jebara and Bonchi fail to disclose wherein at least one of the node interest function and the edge interest function is user-defined.
However, Majumdar discloses wherein at least one of the node interest function and the edge interest function is user-defined (P78, P144).
Given the teachings of Majumdar it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara as modified by Bonchi with  wherein at least one of the node interest function and the edge interest function is user-defined since  users  will benefit from systems and methods adapted for user-defined functions, because such systems and methods allow for using defined algorithms and queries to help determine nodes of interest in a graph(P78, P144).
Re Claim 6, Jebara and Bonchi discloses the system of claim 5.

However, Majumdar discloses wherein the one or more processors are configured to update the corresponding measure of interest based at least in part on a user-defined interest function (P78 and P144; Fig. 7).  
Given the teachings of Majumdar it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara as modified by Bonchi with wherein the one or more processors are configured to update the corresponding measure of interest based at least in part on a user-defined interest function since users benefit from systems and methods adapted for user-defined functions, because such systems and methods allow for using defined algorithms and queries to help determine nodes of interest in a graph (P78, P144).

5.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jebara et al. US Publication No. 2014/0289076 cited by Applicant in view of Bonchi et al. US Publication NO. 2017/0053009 cited by Applicant as applied to claim 1 above, and further in view of Puri et al. US Publication No. 2016/0253232, cited by Applicant.
Re Claim 16, Jebara and Bonchi discloses the system of claim 1.
 Jebara and Bonchi discloses wherein the one or more processors are configured to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to apply a map-reduce operation to expansions associated with the one or more nodes of interest. 

 	Puri discloses wherein the one or more processors are configured to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to apply a map-reduce operation to expansions associated with the one or more nodes of interest (P26).
	Given the teachings of Puri it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jebara as modified by Bonchi with wherein the one or more processors are configured to identify the corresponding subgraph of interest for each of the one or more nodes of interest in the data graph including by being configured to apply a map-reduce operation to expansions associated with the one or more nodes of interest since users will benefit from systems and methods adapted for map-reduce, because such systems and methods allow for using optimal algorithms to help determine subgraphs of interest
(P26).
	Conclusion
The following reference is cited but not relied upon: Bonchi  et al. US Publication No. 2011/0078189 discloses forming by the at least one processing unit, one graph by merging the multiple graphs representing the multiple snapshots of the network, the formed graph comprising a set of nodes and a set of edges, each edge connecting two nodes from the set of nodes and having a temporal label; mining, by the at least 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887